DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see the below analysis.
 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only . The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 10 and 12-15, drawn to an apparatus.
Group II, claim(s) 16, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a high-frequency vibration agitator with vibrating vanes for mixing an aqueous solution of a Pd/Pt catalyst, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Omasa (US 2005/0011765) in view of Beard (US 7,579,117).  Please see the below 103 rejection of claim 10 for a detailed analysis. 

Response to Amendment
Applicant’s amendments have cured the Drawing objection of record.
Applicant’s cancellation of claim 11 has cured the 112(d) rejection of claim 11. 
Applicant’s amendments have not cured the 103 rejections of record, which are maintained. 
Examiner notes that Applicant has removed the explicit wording in the claims describing nuclear transmutation: “to convert said element into another element,” see original claim 1 in the file 08/25/2017. The wording in new claim 10 is much vaguer: “…wherein a palladium catalyst or a platinum catalyst for treating the aqueous solution by means of high-frequency agitation is formed…electrolysis of the aqueous solution is caused.” However, these new claims suffer from the same enablement, written description, and utility issues as the previous set of claims because the Specification is still directed towards nuclear transmutation “by using the energy of high-frequency vibration agitation,” specification1 at ¶ 1. Accordingly, these rejections are maintained. 

Response to Arguments
Applicant asserts that the disclosed nuclear transmutation system is “supported by modern nuclear and chemical science,” Remarks, page 8. However, Applicant provides no external evidence from “modern nuclear and chemical science” to this point other than suspect statements made in Applicant’s own specification. Simply stating in the specification that the disclosed invention is enabling is insufficient evidence in light of the overwhelming evidence cited by the examiner that the ordinary skilled artisan . Accordingly, this argument is unpersuasive.  
Applicant argues that the alleged experimental results provided in the specification are sufficient evidence that the disclosed invention is operable and enabled. However, the alleged experimental results (e.g., Tables 1 and 2) are not convincing to the ordinary skilled artisan for the reasons already described in the below Reproducibility section. Accordingly, this argument is unpersuasive. 
Applicant argues that the cited Omasa (US 2005/0011765) reference does not teach the limitation in lines 17–19 of amended claim 10. However, Figure 45 of Omasa shows each individual vibrating vane 16f having one portion electrically connected to a first vibrating rod 16e and another portion insulatingly connected (via insulation bushings 16s/t) to a second vibrating rod. Accordingly, this argument is unpersuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 10, lines 13-15, where each individual vane has a first portion electrically connected to a single vibrating rod and a second portion insulatingly attached to the same vibrating rod must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, . Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 10 and 12–15). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves nuclear transmutation (“…wherein a palladium catalyst or a platinum catalyst for treating the aqueous solution by means of high-frequency agitation is formed…electrolysis of the aqueous solution is caused,” claim 10); nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The invention is directed towards nuclear transmutation “by using the energy of high-frequency vibration agitation,” specification2 at ¶ 1. However, the specification does not enable the skilled artisan to achieve nuclear transmutation by “…wherein a palladium catalyst or a platinum catalyst for treating the aqueous solution by means of . Known methods for elemental conversion include nuclear fission, nuclear fusion, atomic decay, and neutron bombardment. Applicant’s disclosure asserts none of these and instead postulates that simply vibrating a solution of an element using coated mixing vanes somehow transmutes said element into a different element.  
The presumption that the nuclear transmutation may occur via Applicant’s claimed mixing mechanism is wholly unsupported by modern nuclear and chemical science. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which the Applicant’s “high-frequency vibration” theory has been substantiated. 
The two disclosed utilities are the use of alleged nuclear transmutation (“converting an element into another element,” specification at ¶ 1) in order to  	(1) “obtain scarce elements, such as rare metal and rare earth, by converting abundant elements, such as calcium, magnesium, and iron” and to  	(2) “reduce radioactivity to the tolerable level for the human body by converting radioactive substances, such as cesium, into barium, silver, gold, and platinum,” specification at ¶ 10. 
Simply put, Applicant makes the extraordinary claim that they are in possession of a device to “convert abundant elements...into scarce elements…and copper into gold and silver,” ¶ 21. This is alchemy; it has no basis in modern chemistry or nuclear physics. 
Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a device and method for generating nuclear transmutations by agitating a solution of an element (specification, ¶ 10, vibrating Pd/Pt-coated rods in a mixture of heavy water and an aqueous solution of the element to transmute cesium into gold and silver) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged nuclear transmutation results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
The alleged experimental results as provided in the specification are unconvincing. For example, in Table 2, “before” and “after” values of copper, silver, gold, nickel, and zinc are provided. However, the provided concentrations do not add up. Prior to the process, the total concentration of all elements is 4200 mg/L, while after the process, the total concentration is only 2018 mg/L, leading to a mass deficit of 2182 mg/L. No explanation of where this mass has gone is provided, and Applicant notes that the temperature of the aqueous solution was 18.2°C before the process, and 18.4°C . Such a low change in temperature cannot account for such a large mass deficit. 
The alleged conversion of 2182 mg into energy means that, via the known relationship E=mc2, this would produce an amount of energy equivalent to approximately 28 kilotons of TNT3. Such a result is simply not credible. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.
Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claim to provide nuclear transmutation by merely vibrating a species in solution is extremely broad, as evidenced by its intentionally vague language (e.g., simply placing the element in an agitated aqueous solution, claim 10) followed by an unlikely result (nuclear transmutation into a new element, claim 10: “a palladium catalyst or platinum catalyst for treating the aqueous solution by means of high-frequency vibration agitation…electrolysis of the aqueous solution is caused”) as well as the fact that this process necessarily abandons modern nuclear physics and chemistry, such that the outcomes of the recited method cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of aqueous agitation to produce element transmutation; as currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that pertain to known science. As such, the subject matter to which the invention pertains lies outside the realm of working science. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing agitation-induced element transmutation research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. Alternatively, the artisan skilled in the art of nuclear transmutation is not a position to understand the purported methodology of the claimed invention. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Nuclear transmutation via aqueous agitation experiments are predictably unable to produce expected, reproducible, or meaningful empirical data, as evidenced by the Applicant’s own results shown in Table 2, as addressed by the examiner in the above Reproducibility section. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant's underlying theory is arbitrary and nonsensical, and no credible experimental results or other supporting evidence like peer-reviewed, mainstream scientific papers is provided for the record.
See MPEP § 2164.03. 

(G) The existence of working examples: Examples are defined as and explained by theoretical possibilities and incredible results and are not reliably-reproducible working examples. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10 and 12–15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the specification objection that are accordingly incorporated herein.  
. The two disclosed utilities are to use alleged nuclear transmutation (“converting an element into another element,” specification at ¶ 1) in order to  
(1) “obtain scarce elements, such as rare metal and rare earth, by converting abundant elements, such as calcium, magnesium, and iron” and to  	(2) “reduce radioactivity to the tolerable level for the human body by converting radioactive substances, such as cesium, into barium, silver, gold, and platinum,” specification at ¶ 10. 
These utilities (1) and (2) are considered as being Applicant's specified utilities.  	In describing said specified utility, Applicant has set forth the inadequately supported theory that agitation of an aqueous solution can produce element transmutation (e.g., specification at ¶ 10). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative element transmutation system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as .
Claims 10 and 12–15 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the specification as well as in the prior section, which are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 12–15 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein.
Claims 10 and 12–15 are further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unlikely that the Applicant had actual or constructive possession of the claimed device at the time of filing. As detailed above, the skilled artisan would have cause to doubt Applicant’s possession of a device that turned copper into gold and silver. 
Claims 10 and 12–15 are still further rejected under U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 12–15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites two clauses, the first in lines 13–15 and the second in lines 16–19, that contradict each other. . But then lines 17–19 recite that it is not each individual vane being attached, at two different portions, to a single vibrating rod. Instead, lines 17–19 recite that the same already-recited first and second portions of each individual vane are instead attached to two different vibrating rods.   	These two limitations cannot be simultaneously true. It is unclear which, if either, is the correct representation of Applicant’s invention.  	For the purposes of examination, based on Figure 3 of Applicant’s drawings, Examiner assumes that the limitation in lines 17–19 is the correct one, in which a single vane has (1) a first portion contacting an insulated part of a first rod and (2) a second portion contacting a non-insulated portion of a second rod. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claims 10 and 12–15 are rejected under 35 U.S.C. 103 as being unpatentable over Omasa (US 2005/0011765) in view of Beard (US 7,579,117). 
Regarding claim 10, Omasa teaches a system (e.g., Figs 1, 45) for treating an aqueous solution using a high-frequency vibration agitator, the high-frequency vibration agitator comprising:  	a tank (10A, shown in Fig. 1) into which an aqueous solution (14) is input (“The electrolytic fluid 14 is water containing electrolytic material,” ¶ 124); (16d);  	an inverter (35: “A transistor inverter 35 for controlling the frequency of the vibration motor 16 d is installed between the vibration motor 16 d and the power supply 136 for driving that motor 16 d,” ¶ 133) that controls the high-frequency vibration motor;  	a vibrating rod (16e) that vibrates according to the high-frequency vibration motor and extends in the tank;  	a vibrating vane (16f) that is attached to the vibrating rod in the aqueous solution in the tank and causes high-frequency vibration dispersion of the aqueous solution; and  	a circuit for connecting the vibrating rod to a DC power source (34; “ the power supply for the electrolysis means (B) is a direct current pulse power supply,” ¶ 17),  	wherein the vibrating vane comprises a plurality of vibrating vanes and the plurality of vibrating vanes are attached to the vibrating rod in a multistep manner (as shown in the Figs. 1 and 45, there are a plurality of spaced-apart mixing vanes or blades 16f);  ATTORNEY DOCKET NO. 4139.14OBS4U.S. App. No. 15/553,709  	wherein each of the plurality of vibrating vanes includes a first portion electrically connected to the vibrating rod and a second portion which is a portion different from the first portion and is attached, in an insulated manner, to the vibrating rod (see the above 112b rejection: Examiner assumes this limitation is incorrect because it conflicts with a below limitation);  	wherein the vibrating rod comprises one vibrating rod and another vibrating rod (see left and right vibrating rods 16e, Fig. 45);  	wherein one of the first portion and the second portion of each of the plurality of (in Fig. 45: for example, the top vane 16f has a left portion connected to an insulation bushing 16s/t of left vibrating rod 16e and a right portion connected to a non-insulated side of a second vibrating rod 16e);  	wherein the plurality of vibrating vanes being secured to the vibrating rod in the multistep manner means that the first portion and the second portion of each of the plurality of vibrating vanes are connected alternately to the one vibrating rod and the other vibrating rod (this is shown in Fig. 45 wherein the insulation 16s/t alternates back and forth between the two rods 16e);  	wherein the high-frequency vibration motor vibrates the plurality of vibrating vanes at a frequency of 100 to 170 Hz in the aqueous solution (“a vibrating motor (16 d) vibrating at 10 Hz to 500 Hz,” abstract);  	wherein a palladium catalyst or platinum catalyst (“platinum,” ¶ 118) for treating the aqueous solution by means of high-frequency vibration agitation is formed on a surface of each of the plurality of vibrating vanes (¶¶ 117, 118); and 	wherein along with the high-frequency vibration agitation of the aqueous solution by the high-frequency vibration motor, electrolysis of the aqueous solution is caused by the circuit connecting the one vibrating rod and the other vibrating rod to the DC power source (“an electrolysis means (B) containing an electrode pair made up of an anode member and a cathode member installed to contact the electrolytic fluid stored within the electrolytic cell,” ¶ 11).
Omasa does not explicitly teach that the water has tritium in it. However, it is well-known in alleged cold fusion reactors to add tritium to the electrolytic solution, as evidenced by Beard. 
Beard is in the same art area of electrolytic cells (abstract) and teaches adding tritium to the aqueous electrolytic solution: “an electrolysis cell containing heavy water and other compounds with hydrogen isotopes of deuterium and tritium,” col. 6, ll. 27-29. The skilled artisan would have been motivated to utilize the tritium addition of Beard because, as alleged by Beard (col. 6, ll. 33-37), “the deuterium and/or tritium has the potential to fuse to form helium or atoms or isotopes with surplus heat generation useful in a properly controlled system as a source of energy in electrical or mechanical energy generation systems.” Accordingly, claim 10 is rejected as obvious over Omasa in view of Beard. 
Regarding claim 12, the above-described combination of Omasa with Beard teaches all the elements of the parent claim, and Beard teaches wherein tritium water is added to the cell, as described in the above rejection of claim 10. Beard does not explicitly teach that dose is 0.5-5 μSv and that the concentration is 5-50%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the parameters of the added tritium, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Accordingly, claim 12 is rejected as obvious over Omasa in view of Beard.
Regarding claim 13, the above-described combination of Omasa with Beard teaches all the elements of the parent claim, and Omasa additionally teaches wherein the circuit applies an electric current to the vibrating rod (e.g., “The electrolysis is preferably performed at…an electrical current density of 7 to 40 A/dm2,” ¶ 128) but does not explicitly teach a range of 0.5-4 A/dm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the current range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Accordingly, claim 13 is rejected as obvious over Omasa in view of Beard.
Regarding claim 14, the above-described combination of Omasa with Beard teaches all the elements of the parent claim, and Omasa additionally teaches wherein the aqueous solution is treated at temperature in a range of 15 to 30°C (e.g., “The electrolysis is preferably performed at a fluid temperature of 20 to 100°C,” ¶ 128). Accordingly, claim 14 is rejected as obvious over Omasa in view of Beard.
Regarding claim 15, the above-described combination of Omasa with Beard teaches all the elements of the parent claim, and Omasa additionally teaches wherein the high-frequency vibration agitator includes a bubbling tank (“gas accumulator” and/or “moisture remover” and/or “fire preventer,” Fig. 22) that is connected to the tank via a pipe (“gas extraction tube 10B’’,” ¶ 125 and Fig. 21) and is designed to treat gases generated by the electrolysis (“The [produced] gas is collected in the required quantity ; moisture treatment shown in Fig. 22). Accordingly, claim 15 is rejected as obvious over Omasa in view of Beard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All specification citations herein refer to the published application US 2018/0012673 A1.
        2 All specification citations herein refer to the published application US 2018/0012673 A1.
        3            
                E
                =
                0
                .
                002182
                k
                g
                 
                ×
                
                    
                        
                            
                                3
                                
                                    
                                        e
                                    
                                    
                                        8
                                    
                                
                                 
                                m
                                /
                                s
                            
                        
                    
                    
                        2
                         
                    
                
                =
                1
                .
                1538
                
                    
                        e
                    
                    
                        14
                    
                
                J
                 
                w
                h
                i
                c
                h
                ,
                 
                a
                t
                 
                1
                 
                k
                T
                 
                T
                N
                T
                 
                p
                e
                r
                 
                4
                .
                184
                
                    
                        e
                    
                    
                        12
                    
                
                 
                J
                ,
                =
                 
                27
                .
                6
                 
                k
                T
                 
                T
                N
                T